Citation Nr: 1047409	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  07-39 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for service connection for the cause of the Veteran's death 
and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from September 1945 to 
August 1946 and from November 1950 to November 1952.  He died in 
September 1985.  The appellant is his widow (surviving spouse).

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision issued by a special 
processing unit ("Tiger Team") of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
Ultimately, the RO in Atlanta, Georgia, has jurisdiction of the 
case.

After reopening the claim, the Board is remanding this case to 
the RO via the Appeals Management Center (AMC) in Washington, DC, 
for further development and consideration.


FINDINGS OF FACT

1.  The RO denied service connection for the cause of the 
Veteran's death in a January 1992 decision; the RO notified the 
appellant of that denial but she did not initiate an appeal.

2.  Additional evidence received since that January 1992 decision 
has not been previously considered - so is not duplicative or 
redundant of evidence already on file, and is relevant and raises 
a reasonable possibility of substantiating the cause of death 
claim.




CONCLUSIONS OF LAW

1.  The RO's January 1992 decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d); 20.200, 20.201, 20.302, 
20.1103 (2010).

2.  New and material evidence has been submitted since that last 
prior, final denial of the cause of death claim.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Because the Board is granting the appellant's petition to reopen 
her cause of death claim, and directing further development of 
the claim on remand, there is no need to discuss at this time 
whether VA has complied with its duties to notify and assist.  
If still necessary, the Board will make this preliminary 
determination once the additional remand development is 
completed, before readjudicating her claim on the underlying 
merits.

The Board does note, however, that although the VCAA notices 
provided to the appellant were not compliant with Kent v. 
Nicholson, 20 Vet. App. 1 (2006), this is nonprejudicial, i.e., 
harmless error because the Board is reopening her cause of death 
claim.  See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993); Soyini v. Derwinski, 1 Vet. App. 541, 546 
(1991).  Thus, no prejudice can result to the appellant from the 
lack of proper Kent notice.  



New and Material Evidence to Reopen the Cause of Death Claim

To establish service connection for the cause of the Veteran's 
death, the service-connected disability must be either the 
principal or a contributory cause of death.  38 C.F.R. § 
3.312(a).  A disability is the principal cause of death if it was 
the immediate or underlying cause of death, or was etiologically 
related to the death. 38 C.F.R. § 3.312(b).  A disability is a 
contributory cause of death if it contributed substantially or 
materially to the cause of death, combined to cause death, or 
aided or lent assistance to producing death - e.g., when a causal 
(not just a casual) connection is shown.  38 C.F.R. § 3.312(c).

The Veteran died on September [redacted], 1985.  The immediate causes of 
death listed on the death certificate were bilateral pulmonary 
edema and congestion due to cardiac insufficiency due to severe 
myocardial infarction.  A contributory cause of death was listed 
as left upper lobe adenocarcinoma and chemotherapy.  A September 
1985 autopsy report documented similar findings.  At the time of 
his death, the Veteran had one adjudicated service-connected 
disability - a left eye condition, rated as 0 percent disabling.  
See August 1946 rating decision.  However, the appellant-widow's 
sole assertion is that the contributory cause of his death listed 
on the death certificate - lung cancer, is related to alleged 
asbestos exposure, radiation exposure, or herbicide exposure 
during his two periods of military service.  See December 2005 
dependency and indemnity compensation (DIC) claim; December 2007 
VA Form 9.   

The RO originally denied service connection for the cause of the 
Veteran's death in a January 1992 decision.  The RO notified the 
appellant of that decision, but she did not initiate an appeal.  
Therefore, that decision is final and binding on her based on the 
evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d); 20.200, 20.201, 20.302, 20.1103 (2010).  

In the previous, final January 1992 decision, the RO denied the 
appellant's cause of death claim because the evidence then of 
record failed to establish that the cause of the Veteran's death 
was due to a service-connected condition.  In fact, in her 
original December 1991 DIC claim, the appellant asserted that the 
Veteran's lung cancer was caused by his alleged 35 year history 
of asbestos exposure during his post-service employment at the VA 
Insurance Office.  

The appellant's formal claim to reopen service connection for the 
cause of the Veteran's death was received in December 2005.  
Therefore, the amended regulations are for application.  See 66 
Fed. Reg. at 45,620 (indicating the amended version of 
38 C.F.R. § 3.156 applies to petitions to reopen filed on or 
after August 29, 2001).  

The Board notes that although the RO has adjudicated the issue of 
service connection for the cause of the Veteran's death on the 
merits throughout the appeal, the Board has jurisdictional 
responsibility to determine whether a claim previously denied by 
the RO is properly reopened.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  
Accordingly, the Board must initially determine on its own 
whether there is new and material evidence to reopen the claim 
for service connection for the cause of the Veteran's death 
before proceeding to the merits on appeal.  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end, and what the RO may have determined in that 
regard is irrelevant. 

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  Under the revised standards, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is 
new and material, the credibility of the evidence in question is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But 
see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently incredible 
to be credible").

Here, the Board finds that new and material evidence within the 
meaning of 38 C.F.R. § 3.156(a) has been received since the last, 
final January 1992 RO decision.  Specifically, the appellant has 
submitted additional significant records - a September 1985 
coroner and autopsy report; September 1985 private terminal 
records from the University of Pennsylvania Medical Center; and 
additional lay allegations of in-service asbestos, herbicide, and 
radiation exposure.  These records provide additional pertinent 
details regarding the Veteran's death.  The Board is presuming 
the credibility of this evidence and applying the law with a 
broad and liberal interpretation, especially since the RO 
provided no notice as to what is required to reopen on the basis 
of new and material evidence.  As such, these records relate to 
several unestablished facts necessary to substantiate the 
appellant's cause of death claim and raise a reasonable 
possibility of substantiating her claim; that is to say, this 
evidence is new and material and her claim of service connection 
for the cause of the Veteran's death is reopened.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).


ORDER

As new and material evidence has been received, the claim for 
service connection for the cause of the Veteran's death is 
reopened.  To this extent, the appeal is granted.




REMAND

As discussed above, the claim at issue is reopened.  However, 
before addressing the merits of service connection for the cause 
of the Veteran's death, the Board finds that additional 
development of the evidence is required.

There is no specific statutory guidance with regard to asbestos-
related claims, nor has the Secretary of VA promulgated any 
regulations in regard to such claims.  However, the VA 
Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C (Manual), provides information concerning 
claims for service connection for disabilities purportedly 
resulting from asbestos exposure.  The date of this amended 
material is December 13, 2005.  The Court has held that VA 
must analyze an appellant's claim for service connection for 
asbestosis or asbestos-related disabilities under the appropriate 
administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 
(1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  
	
The Manual defines asbestos as a fibrous form of silicate mineral 
of varied chemical composition and physical configuration, 
derived from serpentine and amphibole ore bodies.  M21-1MR, 
Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  
Common materials that may contain asbestos are steam pipes for 
heating units and boilers, ceiling tiles, roofing shingles, 
wallboard, fire-proofing materials, and thermal insulation.  Id. 
at Subsection (a).  The Manual also lists some of the major 
occupations involving exposure to asbestos include mining, 
milling, shipyard work, insulation work, demolition of old 
buildings, carpentry and construction, manufacture and servicing 
of friction products (such as clutch facings and brake linings), 
and manufacture and installation of products such as roofing and 
flooring materials, asbestos cement sheet and pipe products, and 
military equipment.  Id. at Subsection (f).  

Asbestos fiber masses have a tendency to break easily into tiny 
dust particles that can float in the air, stick to clothes, and 
may be inhaled or swallowed.  Id. at Subsection (b).  Inhalation 
of asbestos fibers can lead to a non-exclusive list of asbestos 
related diseases/abnormalities: fibrosis (the most commonly 
occurring of which is interstitial pulmonary fibrosis, or 
asbestosis), tumors, pleural effusions and fibrosis, pleural 
plaques, mesotheliomas of pleura and peritoneum, and cancers of 
the lung, bronchus, gastrointestinal tract, larynx, pharynx, and 
urogenital system (except the prostate).  Id. at Subsection (b).  
  
The latent period for the development of disease due to exposure 
to asbestos ranges from 10 to 45 or more years (between first 
exposure and the development of disease).  The extent and 
duration of exposure to asbestos is not a factor for 
consideration.  Id. at Subsection (d) (emphasis added).   

The adjudication of a claim for service connection for a 
disability resulting from asbestos exposure should include a 
determination as to whether:  (1) service records demonstrate the 
Veteran was exposed to asbestos during service; (2) development 
has been accomplished sufficient to determine whether the Veteran 
was exposed to asbestos either before or after service; and (3) a 
relationship exists between exposure to asbestos and the claimed 
disease in light of the latency and exposure factors.  Id. at 
Subsection (h).  See also VAOPGCPREC 4-2000 (Apr. 13, 2000); 65 
Fed. Reg. 33,422 (2000).  

The appellant-widow asserts that the respiratory causes of the 
Veteran's death, in particular his lung cancer and bilateral 
pulmonary edema with congestion, are related to alleged in-
service asbestos, herbicide, or radiation exposure.  She believes 
he was exposed to asbestos while in the Navy and Army.  She 
indicates he only had a one month history of smoking because he 
didn't enjoy it.  As for asbestos exposure in the Army, she 
contends that he was exposed to asbestos from ceilings and pipes 
in Army barracks and offices.  As for radiation exposure, she 
alleges that there is a "possibility" he was exposed to 
radiation in the Army or Navy, but she provides no probative 
description of how this exposure occurred.  As for herbicide 
exposure, she alleges he was exposed to Agent Orange during his 
service in Korea from February 1952 to October 1952.  See 
December 2005 DIC claim; May 2006 Notice of Disagreement (NOD); 
July 2006 representative statement; and December 2007 VA Form 9.   

During his naval service from September 1945 to August 1946, the 
Veteran's military occupational specialty (MOS) was a seaman.  He 
also took a firefighter course, but his service personnel records 
(SPRs) and DD Form 214 are negative for any indication he served 
in any capacity as a fireman.  As such, in the May 2006 rating 
decision, the RO noted that a Navy Department document indicates 
that the probability of exposure to asbestos is minimal for a 
seaman.  During his service in the Army from November 1950 to 
November 1952, the Veteran's MOS was construction equipment 
storage specialist.  His Army SPRs and DD Form 214 are negative 
for any history of asbestos exposure.  They do not confirm the 
appellant's allegations regarding asbestos exposure in the Army 
from ceilings or pipes.  In March 2006, the National Personnel 
Records Center (NPRC) provided all available records for alleged 
asbestos exposure.  No further development could be performed 
that would shed any more light on alleged asbestos exposure.  In 
any event, the Board concedes that based on his MOS as a seaman 
and his firefighter course training in the Navy, the Veteran had 
minimal exposure to asbestos during service. 

However, before further adjudication of this claim, additional 
development is required.  

First, the Agency of Original Jurisdiction (AOJ) should associate 
with the claims folder a copy of Navy Department document 
indicating that the probability of exposure to asbestos is 
minimal for a seaman.  See RO's discussion in May 2006 rating 
decision.  

Second, with regard to the Veterans Claims Assistance Act of 2000 
(VCAA), the notice letters sent by the RO to the appellant in 
February 2006 and August 2009 are insufficient.  These letters 
were not fully compliant with the U.S. Court of Appeals for 
Veterans Claims (Court's) recent decision in Hupp v. Nicholson, 
21 Vet. App. 342, 352-53 (2007).  That is, for the cause of death 
claim, VCAA notice must include (1) a statement of the conditions 
for which a Veteran was service-connected at the time of his 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Id.  

In this regard, neither letter actually listed the one condition 
for which the Veteran was service-connected for at the time of 
his death - a left eye condition, rated as 0 percent disabling.  
In addition, the appellant's cause-of-death claim for lung cancer 
(currently a nonservice-connected condition), is based on alleged 
exposure to asbestos, herbicides, or radiation during service.  
Neither VCAA letter addressed the unique evidentiary requirements 
for asbestos, herbicide, or radiation claims.  Moreover, neither 
VCAA letter provided the appellant a copy of asbestos and 
radiation questionnaires, generally provided to Veterans who file 
these types of claims.  A remand is required to correct these 
deficiencies.  Finally, this letter must comply with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), insofar as 
notifying her of all elements of her claim, including concerning 
the downstream effective date. 

Third, with regard to presumptive service connection, as to the 
Veteran's alleged in-service herbicide exposure, the Board 
acknowledges that the cause of the Veteran's death, lung cancer, 
is one of the diseases associated with herbicide exposure for 
purposes of the presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 
§ 3.309(e).  However, the Board sees that the Veteran does not 
have "service in Vietnam," such that exposure to herbicides may 
not be presumed.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 
3.307(a)(6)(iii); 3.313(a).  Since the Board has determined that 
the Veteran did not serve in the Republic of Vietnam during the 
Vietnam era, actual exposure to herbicides must be verified 
through appropriate service department or other sources in order 
for the presumption of service connection for a herbicide-related 
disease under 38 C.F.R. § 3.309(e) to be applicable.  The 
appellant and her representative contend the Veteran was exposed 
to herbicides such as Agent Orange while stationed in Korea from 
February 1952 to October 1952.  However, here, STRs and SPRs do 
not reveal any evidence that the Veteran was exposed to any 
toxins or herbicide while stationed in Korea.  But to cover all 
bases, the AOJ should send an 
E-mail inquiry to the Agent Orange Mailbox and secure a copy of 
the Department of Defense (DOD) Inventory listing all herbicide 
use, storage, and testing sites.  This document should be 
associated with the claims folder.  See VA Adjudication Procedure 
Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 
10, Block n.  

Fourth, the AOJ should then contact the U.S. Army Joint Services 
and Research Center (JSRRC) and ask if there is any evidence of 
in-service herbicide exposure for the Veteran's unit in Korea 
from February 1952 to October 1952.  His unit in Korea was the 
H/S Company, 839th Engineering Avn. Bn. - APO 970.  

Additionally, the AOJ should undertake further development and 
procedural actions for the lung cancer cause-of-death claim as 
the result of ionizing radiation, as outlined in 38 C.F.R. 
§ 3.311.  In this respect, the Board sees that 38 C.F.R. § 3.309 
presumptively permits service connection for certain 
cancer types, including the Veteran's lung cancer, for 
"radiation-exposed" veterans.  38 C.F.R. § 3.309(d)(2).  However, 
a "radiation-exposed Veteran" is defined as a Veteran who was 
involved in a "radiation-risk activity" during military service.  
Regulations define "radiation-risk activities" to include:  
participation at atmospheric nuclear tests; participation in the 
occupation of Hiroshima or Nagasaki, Japan during specific 
periods of time; and service at specific nuclear weapons 
production facilities.  38 C.F.R. §§ 3.309(d)(3).  In this case, 
there is no specific evidence or even an allegation that the 
Veteran engaged in a "radiation-risk activity" as listed under 
38 C.F.R. § 3.309(d).  Thus, presumptive service connection under 
38 C.F.R. § 3.309(d) is not for application here.  

That notwithstanding, further development and procedural actions 
are still warranted as outlined in 38 C.F.R. § 3.311.  
The governing regulation states that, in all claims in which it 
is established that a "radiogenic disease" first became 
manifest after service within a certain time frame for that 
disease, and it is contended that the disease resulted from 
ionizing radiation exposure, a dose assessment will be made.  38 
C.F.R. § 3.311(a)(2).  The Veteran's documented lung cancer is 
considered a "radiogenic disease," as listed under 38 C.F.R. 
§ 3.311(b)(2)(iv), and manifested here over 5 years after the 
alleged exposure to ionizing radiation during service pursuant to 
38 C.F.R. 3.311(b)(5).  Therefore, as it is contended his 
terminal lung cancer resulted from ionizing radiation exposure, 
to properly develop this claim under 38 C.F.R. § 3.311, 
an assessment must be made as to whether the Veteran was exposed 
to any ionizing radiation and to the size and nature of any 
radiation dose requested from the Under Secretary for Health, as 
opposed to the Department of Defense.  See 38 C.F.R. 
§ 3.311(a)(2)(iii).  Then, depending on the result of the dose 
assessment, the AOJ should refer the claim to the Under Secretary 
for Benefits for further consideration, including an opinion, 
if appropriate.  See 38 C.F.R. § 3.311(b)(1)(iii).

Further, VA should obtain a medical opinion addressing the 
relationship, if any, between the Veteran's death due to lung 
cancer and his minimal asbestos exposure during military service, 
consistent with the requirement of 38 U.S.C.A. § 5103A(a).  See 
also Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); DeLaRosa v. 
Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  That is, the 
question here is whether the Veteran's confirmed minimal in-
service asbestos exposure resulted in a subsequent respiratory 
disability (lung cancer and bilateral pulmonary edema with 
congestion) that caused his death.  In Wood, the Federal Circuit 
held that 38 U.S.C.A. § 5103A(a) does not require VA to assist a 
claimant in obtaining a medical opinion or examination in a DIC 
claim only when no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  But upon 
review of the evidence of record, the Board concludes there is a 
possibility that a VA opinion might aid the appellant in 
substantiating the claim.  Therefore, a remand for an opinion 
from a VA pulmonary specialist as to the etiology of the cause of 
the Veteran's death is required here.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder a copy 
of the Navy Department document indicating 
that the probability of exposure to asbestos 
is minimal for a seaman.  See discussion in 
May 2006 rating decision.   

2.  Send the appellant a new VCAA notice 
letter compliant with the case of Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  
Specifically, this letter must include (A) a 
statement of the one condition for which the 
Veteran was service-connected at the time of 
his death; (B) an explanation of the evidence 
and information required to substantiate a 
DIC claim based on a previously service-
connected condition; and (C) an explanation 
of the evidence and information required to 
substantiate a DIC claim based on a condition 
not yet service-connected.  In particular, 
the Board emphasizes that this VCAA letter 
should:

(A)  List the one condition for which the 
Veteran was service-connected at the time 
of his death - a left eye condition, 
rated as 0 percent disabling (see August 
1946 rating decision);
(B)  Address the unique evidentiary 
requirements for asbestos, herbicide, and 
ionizing radiation claims;
(C)  Provide copies to the appellant of 
the appropriate questionnaires for 
asbestos and radiation claims; and 
(D)  Comply with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007), insofar as notifying the 
appellant of all elements of her claim, 
including the downstream effective date 
element. 

3.  Send an E-mail inquiry to the Agent 
Orange Mailbox (VAVBAWAS/CO/211/AGENTORANGE) 
and secure a copy of the DOD Inventory 
listing all herbicide use, storage, and 
testing sites.  Determine from this document 
if there is any probative evidence the 
Veteran was exposed to Agent Orange while 
stationed in Korea from February 1952 to 
October 1952.  This DOD Inventory document 
should be associated with the claims folder.   

4.  After completion of instruction 3 above, 
if herbicide exposure is not confirmed based 
on the DOD Inventory, ask the JSRRC to 
confirm if there is any evidence of in-
service herbicide exposure for the Veteran's 
unit in Korea from February 1952 to October 
1952.  His unit in Korea was the H/S Company, 
839th Engineering Avn. Bn. - APO 970.  If no 
records are available from the JSRRC, a 
response to that effect is required and 
should be documented in the file.

5.  After completion of instructions 1 and 2 
above, obtain an assessment from the Under 
Secretary for Health as required under 
38 C.F.R. § 3.311(a)(2)(iii) as to whether 
the Veteran was exposed to radiation during 
service and the size and nature of such 
radiation dose.  Provide the Under Secretary 
for Health with copies of the Veteran's STRs 
and SPRs from both periods of his service 
with the Navy and Army, as well as any 
additional, probative statements from the 
appellant regarding the specifics of the 
Veteran's radiation exposure.  Then, 
depending on the result of the dose 
assessment, refer the claim to the 
Under Secretary for Benefits for further 
consideration, including an opinion, if 
appropriate.  See 38 C.F.R. 
§ 3.311(b)(1)(iii).  

6.  After completion of instructions 1 and 2 
above, request a VA pulmonary specialist to 
provide a medical opinion as to whether the 
respiratory causes of the Veteran's death are 
due to his confirmed, minimal in-service 
exposure to asbestos.  The claims folder must 
be made available for review by the examiner 
and the report must state whether such review 
was accomplished.  The examiner is asked to 
provide an opinion whether it is at least as 
likely as not (50 percent or more probable) 
that the respiratory causes of the Veteran's 
death (lung cancer and bilateral pulmonary 
edema with congestion) are related to his 
confirmed, minimal in-service exposure to 
asbestos as a seaman and from his in-service 
firefighter course training.  In making this 
determination, please comment upon whether 
the September 1985 University of Pennsylvania 
terminal death records, autopsy report, 
X-ray report for the chest, and death 
certificate reveal clinical evidence of 
asbestosis.  In making this determination, 
also note that the appellant asserts that the 
Veteran only smoked for a month in his 
lifetime.  See December 2005 DIC claim at 
page 8.        

The term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.  The 
designated VA physician should discuss the 
medical rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings and information obtained from review 
of the record.  If the examiner is unable to 
provide the requested opinion, please 
expressly indicate this and discuss why this 
is not possible or feasible.

7.  After completion of the above, and any 
additional notice or development deemed 
necessary, readjudicate the cause of death 
claim.  If the claim is not granted to the 
appellant-widow's satisfaction, send her and 
her representative a supplemental statement 
of the case (SSOC) and give them an 
opportunity to respond to it before returning 
the file to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


